UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-3916 Name of Registrant: VANGUARD SPECIALIZED FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31st Date of reporting period: October 31, 2011 Item 1: Schedule of Investments Vanguard Precious Metals and Mining Fund Schedule of Investments As of October 31, 2011 Market Value Shares ($000) Common Stocks (95.8%) Australia (24.9%) Iluka Resources Ltd. 13,250,000 220,279 1 OZ Minerals Ltd. 17,200,000 206,553 *,1 Aquila Resources Ltd. 29,400,000 182,537 1 Medusa Mining Ltd. 25,250,000 177,499 *,1 St. Barbara Ltd. 51,000,000 118,160 *,1 Resolute Mining Ltd. 51,965,029 91,547 *,1 Cudeco Ltd. 13,000,000 42,883 * Discovery Metals Ltd. 20,000,000 28,872 1 Panoramic Resources Ltd. 19,700,000 28,271 *,1 Equatorial Resources Ltd. 6,250,000 15,083 * Ivanhoe Australia Ltd. 12,597,122 14,007 *,1 Reed Resources Ltd. 24,000,000 9,151 * Galaxy Resources Ltd. 11,363,638 7,583 *,1 Apex Minerals NL 624,120,369 5,175 * Gindalbie Metals Ltd. 8,000,000 4,548 *,1 Speewah Metals Ltd. 13,500,000 2,684 *,1 Drummond Gold Ltd. 35,000,000 1,405 * Zambezi Resources Ltd. 4,895,833 76 * MIL Resources Ltd. 2,685,873 53 Belgium (1.5%) Umicore SA 1,600,000 68,447 Canada (36.2%) 1 Centerra Gold Inc. 18,950,000 375,673 *,1 Alacer Gold Corp. 25,350,000 292,476 Eldorado Gold Corp. 12,000,000 225,493 1 Nevsun Resources Ltd. 38,500,000 203,170 *,^,1 Minefinders Corp. 12,200,000 172,874 *,1 Novagold Resources Inc. 18,549,100 171,208 *,1 SEMAFO Inc. 15,200,000 116,659 *,1 Harry Winston Diamond Corp. 9,500,000 115,134 * Claude Resources Inc. 2,400,000 4,704 * Bear Creek Mining Corp. 750,000 2,882 * Belo Sun Mining Corp. 2,000,000 2,428 * Lake Shore Gold Corp. 1,000,000 1,485 France (5.2%) Imerys SA 3,650,000 207,670 Eramet 210,000 32,882 Germany (4.4%) K&S AG 3,200,000 202,770 Indonesia (0.1%) International Nickel Indonesia Tbk PT 6,500,000 2,650 Ireland (0.2%) * Kenmare Resources plc 13,627,035 8,855 Papua New Guinea (0.0%) * Bougainville Copper Ltd. 2,000,000 1,859 Russia (0.6%) Uralkali OJSC GDR 650,000 28,010 Singapore (3.3%) Noble Group Ltd. 127,180,353 155,287 United Kingdom (8.5%) 1 Hochschild Mining plc 40,500,000 290,136 Petropavlovsk plc 9,000,000 105,937 * Gemfields plc 3,333,333 1,168 United States (10.9%) Newmont Mining Corp. 6,200,000 414,346 1 AMCOL International Corp. 3,080,000 92,985 Total Common Stocks (Cost $3,631,603) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 3,227 Total Precious Metals (Cost $1,212) Market Value Coupon Shares ($000) Temporary Cash Investment (4.2%) Money Market Fund (4.2%) 2,3 Vanguard Market Liquidity Fund (Cost 0.128% 196,891,675 196,892 Total Investments (100.1%) (Cost $3,829,707) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $513,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $579,000 of collateral received for securities on loan. GDR—Global Depositary Receipt. Precious Metals and Mining Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
